UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2735



JOHN D. GRAY,

                                            Plaintiff - Appellant,

          versus

TONY LAWS, individually and officially as an
Orange County Health Department employee; DAN
REIMER, individually and officially as Orange
County Health Director; ORANGE COUNTY HEALTH
DEPARTMENT; ORANGE COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Franklin T. Dupree, Jr.,
Senior District Judge. (CA-93-60-5-D)


Argued:   May 7, 1996                      Decided:   June 14, 1996

Before HALL, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Monroe Jackson Nichols, ALLEN & PINNIX, P.A., Raleigh,
North Carolina, for Appellant. James Redfern Morgan, Jr., WOMBLE,
CARLYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Carolina,
for Appellees. ON BRIEF: Robert H. Sasser, III, WOMBLE, CARLYLE,
SANDRIDGE & RICE, P.L.L.C., Raleigh, North Carolina; Geoffrey E.
Gledhill, COLEMAN, GLEDHILL & HARGROVE, Hillsborough, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

       In Gray v. Laws, 51 F.3d 426 (4th Cir. 1995), we vacated
summary judgment for defendants on appellant John Gray's claim of

retaliatory discharge in violation of his First Amendment rights

and remanded the claim "because the district court, perhaps by

oversight, failed to consider Gray's allegations of mismanagement

and their possible bearing on Gray's First Amendment claim."     Id.
at 439.     On remand, the district court received supplemental

briefing on the issue and again entered summary judgment for Gray's

employer Orange County Health Department and his immediate super-
visors, for two alternative reasons.       First, the district court

concluded that it was unclear that Gray's allegations of misconduct

by the county were protected speech at all because "[i]t appears
that many of his allegations pertained to the conditions of his own

employment," J.A. at 547, and Gray "offers no credible evidence" of

that mismanagement, J.A. at 548.      Second, the district court con-

cluded that, even if his allegations against his superiors were

protected speech, Gray failed to demonstrate "but for" causation

between those allegations, which began in 1977, and his 1990

termination, immediately following, and because of two separate and

corroborated complaints of sexual harassment lodged against him by

women whose establishments he was charged with inspecting. J.A. at

548.

       We have reviewed all of the arguments raised by the parties in

their briefs and at oral argument, and, for the reasons explained

                                  3
in the district court's thorough opinion, we affirm the judgment of

the district court.




                                                          AFFIRMED




                                4